Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-7, drawn to a steel, classified in C22C38/58
II.    Claims 8-10, drawn to a mold, classified in B22C9/061.
The inventions are distinct, each from the other because of the following reasons:
 Inventions II and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a mold does not require a starting precursor of claim 1 to make a mold. The subcombination has separate utility such as a bearing or oil pipe.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr Sean M. McGinn on 05/12/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/23/2021,11/19/2020, 09/28/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 2-5 recited “further comprising” is an open inclusive term which does not exclude additional unrecited elements.  See MPEP 211.03 I   However, independent claim 1 recited “consisting of” is close exclusive phase which excludes any element not specified in the claim.    Hence, Dependent claims 2-5 fails to further limit the subject matter of the claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Umemori (US20170058385A1 from IDS of 09/28/2021).
As for claim 1, Umemori discloses a steel for mold (Title) consisting of essential element with broad ranges compositions all overlapping with instant claimed elemental compositions with wide overlapping width as illustrated in Table 1 below. (Claim 1)  In addition, Inventive Example 4 (Table 1) has C, Si, Mn, Cr, Mo and V all within presently claimed ranges except N.  However, broad range of N <=0.2 still overlaps instant claimed N range.   Umemori also discloses the steel has martensitic structure. (paragraph [0054])
Table 1
Element
Applicant
(weight %)
Umemori et al.
(weight %)
Overlap
(weight %)
C
0.28-0.65
0.58-0.7
0.58-0.65
Si
0.01-0.3
0.01-0.3
0.01-0.3
Mn
1.5-3
0.5-2
1.5-2
Cr
0.5-1.4
0.5-2
0.5-1.4
                  Mo+W/2
1.9-4
0.5-4.5
1.9-4
V
0.2-1
0.05-0.8
0.2-0.8
                  N
0.01-0.1
<=0.2
0.01-0.1
Al
<=1.5
<=1.5
<=1.5
Ti
<=0.5
<=0.5
<=0.5
Nb
<=0.5
<=0.5
<=0.5
Zr
<=0.5
<=0.5
<=0.5
Ta
<=0.5
<=0.5
<=0.5
Co
<=1
<=1
<=1
Ni
<=1
<1
<1
Cu
<=1
<=1
<=1
S 
<=0.15
<=0.15
<=0.15
Ca
<=0.15
<=0.15
<=0.15
Se
<=0.35
<=0.35
<=0.35
Te
<=0.35
<=0.35
<=0.35
Bi
<=0.5
<=0.5
<=0.5
Pb
<=0.5
<=0.5 




         <=0.5


Umemori does not expressly discloses instant claim 1 required wherein clause.
However, it should be noted instant claimed wherein clause recites structural and hardness (i.e. property) limitation as a result of quenching and tempering conditions as required by instant application (Instant application PGPUB paragraph [0105]).
Umemori discloses a similar quenching and tempering conditions as required by instant application as follows: (paragraph [0092] and [0086])
Soaking at 1030 oC for 45 minutes and then cooling to 50 oC at a cooling rate of 30 oC/min to conduct hardening (i.e quenching). Hence, full martensitic structure is expected because cooling rate of 30 oC/min is within instant application required 9-30 oC/min.
Then, twice tempering at 500-600 oC for 1 hour and then air cooling. 
Hence, Umemori discloses instant application required quenching and twice tempering and all required process parameters. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Since the steel product of Umemori has compositions that meet the instant application composition and is made from a similar process steps of quenching and tempering and overlapping process parameters as demonstrated above , it is therefore reasonable to believe that the claimed structure and property limitations would have naturally flowed following the suggestion of Umemori.    See MPEP 2112.01 I.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  In the instant case, the office has established rational demonstrating Umemori’s steel consisting of same compositions ranges, same full martensite microstructure and same quenching and tempering process conditions as instant application required, burden is then shifted to applicant to provide evidence demonstrating Umemori’s steel not having instant claim 1 required structural and property limitations.
As for claims 2-5, Umemori also discloses overlapping instant claimed elemental compositions ranges as illustrated in Tables 2-5 respectively.
Table 2
Element
Applicant
(weight %)
Umemori et al.
(weight %)
Claim 2
within
(weight %)
Al
0.005-1.5
0.005-1.5
0.005-1.5
Ti
0.01-0.5
0.01-0.5
0.01-0.5
Nb
0.01-0.5
0.01-0.5
0.01-0.5
Zr
0.01-0.5
0.01-0.5
0.01-0.5
                  Ta
0.01-0.5
0.01-0.5
0.01-0.5


Table 3
Element
Applicant
(weight %)
Umemori et al.
(weight %)
Claim 3
Overlap
(weight %)
Co
0.01-1
0.1-1
0.1-1


Table 4
Element
Applicant
(weight %)
Umemori et al.
(weight %)
Claim 4
Within
(weight %)
Ni
0.3-1
0.3-1
0.3-1
Cu
0.3-1
0.3-1
0.3-1


Table 5
Element
Applicant
(weight %)
Umemori et al.
(weight %)
Claim 5
Within
(weight %)
S
0.01-0.15
0.01-0.15
0.01-0.15
Ca
0.001-0.15
0.001-0.15
0.001-0.15
Se
0.03-0.35
0.03-0.35
0.03-0.35
Te
0.01-0.35
0.01-0.35
0.01-0.35
            Bi
0.01-0.5
0.01-0.5
0.01-0.5
Pb
0.03-0.5
0.03-0.5
0.03-0.5


As for claim 6, Umemori expressly claims after quenching and tempering, hardness of 55 HRC or high (Claim 6) and a maximum hardness after quenching and tempering as 55 HRC or higher are rated as good. (paragraph [0092])
As for claim 7, Umemori discloses after quenching and tempering, a thermal conductivity at 30 W/m/K or higher are rated as good. (paragraph [0093] and claim 6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733